l"';.!:j:V~Ui" '-•'"I'f'-A;-
                                                             SAATE OF WA5HIH

                                                             2Gttr1AR2t* All 9= 19




       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                No. 71056-7-1
                    Respondent,
                                                DIVISION ONE
              v.



JICOREY RICCARDO BRADFORD and
JAMES EARL GRAY,                                UNPUBLISHED OPINION


                    Appellants.                 FILED: March 24, 2014
                                         J

       Becker, J. — Codefendants JiCorey Bradford and James Gray were

convicted of drive-by shooting and other charges arising from a hostile encounter

with two men in Tacoma. We reverse both appellants' convictions for drive-by

shooting because of ineffective assistance of counsel. Because the evidence

was insufficient, we also reverse Bradford's conviction for possession of a stolen

firearm.

       The shootings occurred on the afternoon of October 7, 2011, near an

apartment complex where Bradford's brother lived. According to testimony at

trial, two or three shots were fired into a Chevy Caprice occupied by Dandre

Long and Kerry Edwards. The shots came from another car occupied by

defendants Bradford and Gray. The cars then sped off in different directions but
No. 71056-7-1/2



soon met up again. Either Bradford or Gray got out and fired more shots into the

Caprice.

       Edwards and Long left the scene; it was some time later that they

contacted the police. Bradford and Gray attempted to leave, but their car

crashed into an embankment near a fire station. Police soon arrived and found

Bradford sitting in the car when they arrived. Gray ran away and was not

arrested until sometime later.

       Near Bradford on the ground, police found a gun that was later matched to

shells found in the Caprice or near the locations of the shootings. At least 13

shots had been fired at the Caprice. One bullet was found lodged in the back of

the driver's headrest and another was recovered from the back seat.

       As he was being transported to the police station, Bradford identified a

photograph of Gray as the person who was with him during the shooting.

Bradford told police it was he, not Gray, who fired the shots. Bradford

maintained he fired in self-defense because Edwards had pointed a gun at him

and Gray from the outset.

       The information alleged that Bradford and Gray acted as accomplices in

the shootings. On May 14, 2012, a joint trial began with Bradford and Gray as

codefendants. Each of them was charged with one count of first degree assault

with a firearm against Edwards, one count of first degree assault with a firearm

against Long, one count of drive-by shooting, and one count of possession of a

stolen firearm. In addition, Bradford was charged with second degree unlawful
No. 71056-7-1/3



possession of a firearm, and Gray was charged with first degree unlawful

possession of a firearm. The trial court dismissed charges of cocaine

possession.

      The trial was challenging because the four participants gave differing

accounts of what happened. According to the defendants, Bradford was the

shooter. Edwards identified Gray as the shooter at trial. Edwards had earlier

identified Bradford as the shooter when police showed him a photo montage.

      The defendants' theory was that they should be acquitted of the shooting

charges on the ground of self-defense because Bradford fired at the Caprice only

after Edwards pointed a gun at them. Edwards and Long testified that neither of

them had a gun. Edwards, the State's chief witness, admitted that he had

recently pleaded guilty to 12 or 14 felonies. All but two of the charges against

him had been dismissed in exchange for his testimony against gang members in

other cases, and he had served 1 year in prison instead of 30. Edwards testified

that his felony convictions prevented him from possessing firearms and he would

face a 30-year sentence if he were found to have violated his plea deal by

possessing a firearm.

      The State's theory was that no one in the Caprice had a gun, and

accordingly, there could be no finding of self-defense. In closing arguments, both

sides agreed that the central issue was whether Edwards had a gun. Edwards

denied it, and the defense impeached him with a witness who said Edwards had

recently threatened her with a gun.
No. 71056-7-1/4



       Edwards testified that the other car pulled up next to the Caprice as he

and Long were driving away from an apartment building. Edwards testified that

neither he nor Long said anything to the defendants. He said Gray started

shooting and as he and Long drove away, they heard the back window burst. He

testified that he looked back and saw Gray standing in the middle of the street,

saw him fire four or five shots, and then heard more shots hit the Caprice as he

ducked down. Edwards said Gray started shooting again when the two cars met

for the second time, and he heard six or seven more shots hit the car. Edwards

testified he saw Bradford in the passenger seat of Gray's car before the first

shots but did not see Bradford at all during the second round of shooting.

       Long testified that he knew Gray but did not see him on the day of the

incident. Long denied seeing Bradford. He recalled having a brief encounter

with some men at the apartment complex. Then, he said, someone got out of a

car and started shooting. He thought different people were involved in the

second shooting.

       Bradford testified that he and Gray were stopped near the apartment

building when the Caprice pulled up, hostile words were spoken by its occupants,

and the passenger (Edwards) leaned forward and pointed a gun at him. Bradford

testified that he reacted by reaching under his seat, pulling out his gun, and firing

two or three times from inside the car. He said both cars drove off, but then the

Caprice suddenly reappeared, passed them, and spun out in front of them,

cutting them off. Bradford said he saw Edwards holding a gun out the window.
No. 71056-7-1/5



He testified that when he saw the gun, he reacted on instinct and fired once or

twice from inside the car, but feeling he was in the direct line of fire, he got out of

the car and ran toward the back for cover, firing at the other car as he ran.

Bradford testified that Gray never possessed the gun and had not known there

was a gun in the car.

       Gray testified that he recognized Long when he saw him in the Caprice

and that Long was verbally aggressive. He said he noticed Bradford was

ducking down like he was trying to hide from someone with a gun. Then

Bradford pulled a gun out from under his seat and fired two shots, the first one

from within the car and the second one after he had gotten out of the car.

       Gray said Bradford got back in the driver's seat and drove off, then Long's

car appeared again and cut them off. He said Bradford ducked and got out of the

car. Gray said he heard shots and moved to the driver's seat because he was

scared and wanted to leave. Then, he said, Bradford got into the passenger seat

and they took off. Gray lost control of the car and crashed it. Gray testified that

he ran away and hid in a tree for several hours before going home.

       There were several other witnesses who saw or heard some of the shots.

None of them identified the shooter.


       On May 24, 2012, the jury rendered its verdict. Bradford was convicted of

drive-by shooting, first degree assault with a firearm against Long, unlawful

possession of a firearm (a crime he conceded he was guilty of), and possession

of a stolen firearm. The jury could not reach a decision as to the count charging
No. 71056-7-1/6



Bradford with first degree assault against Edwards.

        Gray was convicted only of drive-by shooting and unlawful possession of

a firearm. Gray was found not guilty of the two counts of first degree assault and

not guilty of possession of a stolen firearm.

       Bradford and Gray filed separate appeals. The appeals have been

consolidated. Gray has submitted a joinder in coappellant Bradford's arguments.

See RAP 10.1(g)(2).

                         SELF-DEFENSE INSTRUCTION

       Bradford's defense centered on his claim that he fired only in self-defense

when he saw Edwards pointing a gun. The trial court gave a standard self-

defense instruction. By the terms of the first paragraph, the self-defense

instruction applied only to the charges of first degree assault. "It is a defense to a

charge of assault in the first degree that the force used was lawful as defined in

this instruction."

       Bradford contends the trial court erred by failing to instruct the jury that

self-defense was an available defense for the drive-by shooting charge. There

was no objection to the instruction below. Bradford contends, however, that the

alleged error may be raised for the first time on appeal as manifest constitutional

error. He also claims ineffective assistance of counsel.

       Appellate courts analyze unpreserved claims of error involving self-

defense instructions on a case-by-case basis to assess whether the claimed

error is manifest constitutional error. State v. O'Hara, 167 Wash. 2d 91, 104, 217
No. 71056-7-1/7



P.3d 756 (2009). O'Hara applies because instruction 16 was not, on its face,

erroneous. It did not relieve the State of its burden to disprove that Bradford

acted in self-defense. See O'Hara, 167 Wash. 2d at 108. The instruction was

modeled after WPIC 17.02, which has been upheld as a correct instruction on the

law of self-defense. See State v. Prado, 144 Wash. App. 227, 247-48, 181 P.3d
901 (2008). The problem is not that the instruction erroneously stated the law of

self-defense. The problem is that it did not make self-defense applicable to the

charges of drive-by shooting. Accordingly, we do not find manifest constitutional

error. The issue is more appropriately addressed in the context of ineffective

assistance of counsel. See State v. Woods. 138 Wash. App. 191, 197, 156 P.3d
309 (2007).

      To prevail on a claim of ineffective assistance, Bradford must show that

(1) his attorney's representation was deficient and (2) he was prejudiced.

Strickland v. Washington, 466 U.S. 668, 687-88, 104 S. Ct. 2052, 80 L. Ed. 2d
674 (1984). An ineffective assistance claim is reviewed de novo because it

presents mixed questions of law and fact. State v. A.N.J.. 168 Wash. 2d 91, 109,

225 P.3d 956 (2010). Counsel is ineffective when counsel's conduct could not

have been a legitimate strategic or tactical choice. Woods, 138 Wash. App. at 197.

       Under RCW 9A.36.045(1), a person is guilty of drive-by shooting when he

recklessly discharges a firearm in a manner which creates substantial risk of

death or serious physical injury to another person, "and the discharge is either

from a motor vehicle or from the immediate area of a motor vehicle that was used
No. 71056-7-1/8



to transport the shooter or the firearm, or both, to the scene of the discharge."

          The State does not dispute that self-defense is available as a defense to

a charge of drive-by shooting. The State does not identify a strategic reason why

defense counsel would want the jury to be instructed on self-defense as to the

assault charges but not the drive-by shooting charge. Self-defense was

Bradford's only defense, as he admitted to being the shooter. The conduct

underlying the drive-by shooting was the same as the conduct underlying the first

degree assault charges. Counsel argued the assault and drive-by shooting

charges would rise or fall together, depending on whether the jury believed

Edwards had a gun. We conclude the first prong of the Strickland test is met.

Counsel for Bradford was ineffective for failing to ensure that the self-defense

instruction applied to the drive-by shooting charge as well as the assault charges.

The same is true of counsel for Gray, who has joined in Bradford's argument on

appeal. To convict Gray of drive-by shooting, the jury must have concluded he

was either the shooter (as the State claimed) or an accomplice to Bradford.

          The second prong of the test is demonstrating prejudice. A defendant

shows prejudice where there is a reasonable probability that the result of the trial

would have been different absent the challenged conduct. Strickland. 466 U.S.

at 694.


          The State contends Bradford cannot show prejudice because "there is

reason to question" whether there was sufficient evidence to justify a self-

defense instruction. In particular, the State argues the jury could not have found


                                             8
No. 71056-7-1/9



that Bradford subjectively feared he was in imminent danger or that he exercised

no more force than was reasonably necessary. This argument is unconvincing.

A self-defense instruction must be given if there is "'any evidence'" the person

acted in self-defense. State v. Adams, 31 Wash. App. 393, 395, 641 P.2d 1207

(1982). Bradford's testimony provided such evidence. The trial court did give a

self-defense instruction pertaining to the charges of first degree assault,

presumably recognizing there was sufficient evidence of self-defense.

       Bradford argues that the prejudice of counsel's error is demonstrated by

the jury's inability to reach a verdict on the charge that he committed first degree

assault against Edwards. The suggestion is that ifsome jurors found Bradford

was justified in shooting at Edwards, likely they would have also found he was

justified in firing shots from the car he was in or the area near it—if instructed that

self-defense applied to the drive-by shooting charges.

       All jurors acquitted Gray of both assaults, so they most likely agreed

Bradford was the shooter. All jurors convicted Bradford of assaulting Long. All

jurors convicted both defendants of drive-by shooting. Possibly, the jury's

inability to agree that Bradford assaulted Edwards means that at least some

jurors found that Edwards had a gun and Bradford acted in self-defense as to

Edwards. If so, the jury's decision to convict both defendants of drive-by

shooting possibly means they found that the shooting at some point ceased to be

justified by self-defense and was then simply reckless as to other persons in the

vicinity. The problem is that nothing in the record demonstrates a single
No. 71056-7-1/10



coherent rationale for the verdicts. The State did not walk the jurors through the

instructions and verdict form in closing argument. The prosecutor left the

complex task of relating the instructions to the facts completely up to the jury: "In

many cases, I talk about instructions, and in this case I am not going to. I said I

was going to be exceedingly short. And frankly, I am finished. Your decision."

       If some jurors believed that at least some of Bradford's shots were fired in

self-defense, there is a reasonable possibility the same jurors would have found

the drive-by shooting justified by self-defense ifthey had been given an

instruction that permitted them to do so. We conclude that the failure of both

defense counsel to ensure that the self-defense instruction applied to drive-by

shooting as well as to assault was both deficient performance and prejudicial. As

a result, Bradford's and Gray's convictions for drive-by shooting must be

reversed.


                       SUFFICIENCY OF THE EVIDENCE

       Bradford and Gray both argue the State presented insufficient evidence

for a rational jury to find them guilty of certain counts. Where a criminal

defendant challenges the sufficiency of the evidence, this court reviews the

evidence in the light most favorable to the State to determine if any rational trier

of fact could have found guilt beyond a reasonable doubt. State v. Salinas. 119
Wash. 2d 192, 201, 829 P.2d 1068 (1992). A claim of insufficiency admits the truth

of the State's evidence and all of the inferences that can reasonably be drawn

therefrom. Salinas, 119 Wash. 2d at 201. "'Determinations of credibility are for the


                                             10
No. 71056-7-1/11



fact finder and are not reviewable on appeal.'" State v. Brockob. 159 Wash. 2d 311,

336, 150 P.3d 59 (2006), quoting State v. Hughes. 154 Wash. 2d 118, 152, 110

P.3d 192(2005).

Gray's Conviction for Drive-by Shooting

         Gray claims there was insufficient evidence to convict him of drive-by

shooting. Ifso, he would be entitled to have the charge dismissed instead of

simply having the conviction reversed for ineffective assistance as discussed

above.


         Gray and Bradford testified that Bradford did the shooting and Gray did

not know Bradford had a gun in his car until Bradford brandished it. The only

person who identified Gray as a shooter was Edwards. Gray argues that

Edwards' testimony was too self-contradictory and ambivalent to prove that he

fired the gun.

         This court defers to the jury on issues of credibility. Gray cites no

authority holding that the testimony of a witness must be internally consistent.

The jurors could have chosen to believe those portions of Edwards' testimony in

which he identified Gray as the shooter. Even if they did not, the jurors did not

have to find that Gray was the actual shooter in order to convict him of drive-by

shooting. The jury was instructed on accomplice liability. If the jury found that

only Bradford fired shots, it nevertheless could have also found that Gray

became an accomplice to Bradford by standing by with the car while Bradford got

out of the car and fired shots. Gray's conduct could fairly be seen as waiting for


                                               11
No. 71056-7-1/12



Bradford to finish shooting in order to help him get away. Thus, we reject Gray's

challenge to the sufficiency of the evidence to support the conviction for drive-by

shooting.

Gray's Conviction for Unlawful Possession of a Firearm

       Because of prior felony convictions, Gray could not possess a firearm.

Knowing possession is an essential element of the charge. State v. Anderson,

141 Wash. 2d 357, 366, 5 P.3d 1247 (2000). Possession may be actual or

constructive. State v. Echeverria. 85 Wash. App. 777, 783, 934 P.2d 1214 (1997).

A jury can find a defendant constructively possessed a firearm if the defendant

has dominion and control over it or over the premises where the firearm was

found. Echeverria, 85 Wash. App. at 783. A vehicle qualifies as "premises" for

purposes of this inquiry. State v. Mathews. 4 Wash. App. 653, 656, 484 P.2d 942

(1971). Close proximity alone is not enough to establish constructive

possession; other facts must enable the trier of fact to infer dominion and control.

State v. Spruell. 57 Wash. App. 383, 388-89, 788 P.2d 21 (1990). The totality of

the circumstances must be considered. State v. Collins, 76 Wash. App. 496, 501,

886 P.2d 243. review denied. 126Wn.2d 1016(1995).

       Gray and Bradford testified that Gray did not know Bradford had a gun

and Bradford was the only person who fired it. But as discussed above, the jury

could have believed Edwards' testimony that Gray was the shooter. If the jury

concluded Gray fired the gun, he obviously possessed it.

      Alternatively, the jury may have believed that although Gray was not the


                                            12
No. 71056-7-1/13



shooter, he remained in the car even after Bradford got out and then, when

Bradford got back in, Gray drove the getaway vehicle with Bradford inside, all the

time knowing there was a firearm inside the car.

       Under either scenario, there was sufficient evidence for a reasonable jury

to find that Gray knowingly possessed a firearm.

Bradford's Conviction for Possession of a Stolen Firearm

      The jury was instructed that the State had to prove, among other things,

that Bradford possessed, carried, delivered, sold or was in control of a stolen

firearm, and "acted with knowledge that the firearm had been stolen."

       Bradford stipulated that he knew he was not permitted to possess a

firearm because of his prior felonies. He admitted he was guilty of unlawful

possession of a firearm. He does not dispute that the firearm he had in his

possession was stolen. He contends, however, that there was insufficient

evidence that he knew it was stolen.

       Bradford testified that he acquired the gun in August 2011. He said he

needed the gun for protection because someone had threatened to shoot him in

an unrelated dispute over a woman. He testified that a man he met at a gas

station had a gun in his car and offered to sell it for $250, and he decided to buy

it. Bradford testified that he checked the gun's serial number, and because it

was not scratched off, he assumed the gun was not stolen.

       Bare possession of stolen property is not enough to justify a conviction.

But possession of recently stolen property in connection with other evidence


                                            13
No. 71056-7-1/14



tending to show guilt is sufficient to show knowledge. State v. McPhee, 156 Wn.

App. 44, 62, 230 P.3d 284, review denied. 169Wn.2d 1028 (2010); see also

State v. Couet. 71 Wash. 2d 773, 776, 430 P.2d 974 (1967) (evidence is sufficient if

the defendant gives a false or improbable explanation for possessing the stolen

property). The State contends there was sufficient evidence of knowledge under

McPhee and Couet because the gun used by Bradford was recently stolen and

Bradford's explanation about how he came to be in possession of it was

improbable.

      The gun owner testified at the May 2012 trial that his gun had been stolen

from his home in Graham perhaps as early as 2008, or at least a "couple years

ago." A "couple years ago" would have been around May 2010, more than a

year before Bradford admitted acquiring it or when the shooting occurred in

October 2011. The lapse of time was too great to prove that the gun had been

"recently" stolen. Compare McPhee (two days) and Couet (several weeks). And

Bradford's explanation about how and where he acquired the gun was not

inherently improbable. We conclude there was insufficient evidence of the

essential element of knowledge.

Statements of Additional Grounds

       Bradford and Gray submitted separate statements of additional grounds

pursuant to RAP 10.10. Neither warrants further review. Bradford's statement

alleges ineffective assistance of counsel with respect to the wording of the self-

defense instruction, and he also asserts there should have been instructions on


                                            14
No. 71056-7-1/15



lesser included offenses of the assault charges. The statement raises no

possibility that the latter claims are meritorious. Gray's statement challenges the

adequacy of Edwards' identification of him as the shooter. This claim was

adequately covered by appellate counsel.

      The drive-by shooting convictions of Bradford and Gray are reversed due

to ineffective assistance of counsel. Bradford's conviction for possession of a

stolen firearm is reversed for insufficiency of the evidence. Gray's conviction for

unlawful possession of a firearm is affirmed. Both cases are remanded for

further proceedings not inconsistent with this opinion.



                                                                      1   t.
WE CONCUR:



                                                            6mK J.




                                            15